DETAILED ACTION
This communication is in response to the application filed 11/3/21 in which claims 1-30 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer readable medium which is described in the specification as including a propagated data signal. See paragraph 241. Amendment of the rejected claims to recite “non-transitory computer readable medium” may overcome the rejection.
Claims 1-6, 11-16, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to populating a medical report without significantly more. The claims recite receiving observed medical data and populating a medical report based on this data, where the medical report is populated with natural language prose generated from the medical data. 
These limitations under a broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (e.g., scripts, templates). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. See M.P.E.P. 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claims only recite generic computer components to perform the method. For instance, the claims recite elements such as a “computer program product,” “computer readable medium,” “processor,” “memory,” and “script.” These additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of populating a medical report based on observed medical data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, or other such component amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Additionally, the mere recitation of different types of observational medical data (claim 2) analyzed to generate the report does not of itself cause the claims to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2021/0074427 A1; published Mar. 11, 2021).
Regarding claim 1, Xu discloses [a] computer-implemented method, executed on a computing system, comprising: 
receiving observational medical data; and (see Abstract (medical image), paragraph 7 (software for pre-processing medical images, collecting findings, and automatically creating reports))
processing the observational medical data to populate at least a portion of a medical report (see Abstract (medical image is analyzed to automatically generate a medical report)).
Claims 11 and 21 are CRM and apparatus claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein receiving observational medical data includes receiving observational medical data from one or more of: at least one disparate platform; an existing medical record; an artificial intelligence platform; a form; and manually-entered data (see, e.g., paragraph 7 (medical imaging system produces images)).
Claims 12 and 22 are CRM and apparatus claims corresponding to claim 2 and are similarly rejected.

Regarding claim 3, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
processing the observational medical data to generate natural language prose (see paragraphs 7, 9-10 (the report is generated with readable sentences based on the findings in the pre-processed medical images)).
Claims 13 and 23 are CRM and apparatus claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Xu discloses the invention of claim 3 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
populating at least a portion of the medical report using the natural language prose (see paragraphs 7, 9-10 (the report is generated with readable sentences based on the findings in the pre-processed medical images)).
Claims 14 and 24 are CRM and apparatus claims corresponding to claim 4 and are similarly rejected.

Regarding claim 5, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
processing the observational medical data using a template to populate at least a portion of the medical report (see paragraphs 7, 9-10 (the report is generated with templates that include readable sentences based on the findings in the pre-processed medical images)).
Claims 15 and 25 are CRM and apparatus claims corresponding to claim 5 and are similarly rejected.

Regarding claim 6, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
processing the observational medical data using a script to populate at least a portion of the medical report (see paragraphs 51 (template fields are populated), 45 (web pages loaded by the browser include scripts, such as JavaScript scripts, that implement the user interface functions described such as the ability to select image portions, take measurements, etc.)).
Claims 16 and 26 are CRM and apparatus claims corresponding to claim 6 and are similarly rejected.

Regarding claim 7, Xu discloses the invention of claim 1 as discussed above. Xu further discloses wherein processing the observational medical data to populate at least a portion of a medical report includes: 
processing the observational medical data using extracted patterns to populate at least a portion of the medical report (see paragraph 35 (the trained machine learning model is applied to generate the diagnosis from the medical image) (the trained machine learning model is interpreted as the claimed extracted patterns)).
Claims 17 and 27 are CRM and apparatus claims corresponding to claim 7 and are similarly rejected.

Regarding claim 8, Xu discloses the invention of claim 7 as discussed above. Xu further discloses wherein the extracted patterns are generated using artificial intelligence to process a plurality of previously-generated medical reports (see paragraph 35 (software for generating the diagnosis from medical images involves applying trained machine learning models to predict the existence and/or locations of positive findings)).
Claims 18 and 28 are CRM and apparatus claims corresponding to claim 8 and are similarly rejected.

Regarding claim 9, Xu discloses the invention of claim 7 as discussed above. *** further discloses wherein the extracted patterns are used to generate one or more templates (see paragraphs 37 (when the physician clicks at the location of interest a drop down menu is displayed with a filtered list of possible templates for describing the finding at the cursor’s location, the templates include predefined entries and options specifically designed according to the finding type and anatomy), 38 (in the semi-enhanced mode, the list contains templates related to the anatomies around the cursor’s location as determined by referring to the anatomical segmentation; in the enhanced mode, the list contains templates related to the possible findings around the cursor’s location as determined by referring to the computer-aided diagnosis); see also, paragraphs 39-40).
Claims 19 and 29 are CRM and apparatus claims corresponding to claim 9 and are similarly rejected.

Regarding claim 10, Xu discloses the invention of claim 7 as discussed above. Xu further discloses wherein the extracted patterns are used to define options for a clinician (see paragraph 51 (the entries in a template are designed for collecting descriptions of the selected finding, the entries can be associated with predefined options in the format of, e.g., a dropdown menu, radio button, and/or checkbox, for the physician to select from)).
Claims 20 and 30 are CRM and apparatus claims corresponding to claim 10 and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178